DETAILED ACTION
This office action is in response to the amendment filed on 12/30/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-17 and 20 are objected to because of the following informalities: Claim 16 last lines “a voltage of the first node” should be “the voltage of the first node”. Claim 17 line 4 “an output end” should be “the output end”. Claim 20 line 2 “an assist current” should be “the assist current”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2015/0130292 in view of Gasparini et al. US 2012/0274134.
	Regarding Claim 1, Yeon teaches (Figures 5-12) a regulating circuit  (200) comprising: a first direct current (DC)-DC converter (500) configured to generate a first supply voltage (Vout), apply the firs supply voltage to a first node (at N61) in a first mode (stabilizing period) and apply the first supply voltage to a second node (at R31) in a second mode (initializing period); a first low drop output (at 600, 620 or 650) regulator connected to the first node (N61) via the firs switch(at 610) to receive the first supply voltage, the first LDO regulator configured to provide an output voltage (VL2 or VL3) to an output node by regulating the first supply voltage; and a second LDO regulator (at 400, Fig. 8) connected to the first node (at 610), the second LDO regulator configured to provide an auxiliary current to the first node (N61) when the first DC-DC converter (500) does not apply (during the initializing period) the first supply voltage to the first node (N61) via the first switch (at 610) and supplies the first supply voltage to the second node (at R31). (For Example: Paragraph 118-123 and 144-147)
	Yeon does not teach apply the first supply voltage via a second switch, the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage to the second node via the second switch. (Bolded elements are the ones the Yeon does not teach) .
	Gasparini teaches (Figures 2-5) apply the first supply voltage (at 18b) via a second switch (22b), the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage (

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include apply the first supply voltage via a second switch, the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage to the second node via the second switch, as taught by Gasparini, to improve energy efficiency. 
Regarding Claim 3, Yeon teaches (Figures 5-12) wherein the first switch (at 610) is configured to electrically connect or disconnect (depending on the period it is in) the first node (N61) and the first DC-DC converter (500) based on the first mode signal corresponding to the first mode (with 560). (For Example: Paragraph 118-123 and 144-147)
Yeon does not teach the control logic configured to generate a first mode signal corresponding to the first mode, a second mode signal corresponding to the second mode, and a third mode signal corresponding to a third mode, the second switch is configured to electrically connect or disconnect the second node and the first DC-DC converter based on the second mode signal, and the first dc-dc converter is further configured to apply the first supply voltage to a third node via a  third switch based on the third mode signal.
Gasparini teaches (Figures 2-5) the control logic (controlling the switches) configured to generate a first mode signal (Fig. 4a) corresponding to the first mode, a second mode signal (Fig. 4b) corresponding to the second mode, and a third mode signal (Fig. 4c) corresponding to a third mode, the second switch (22b) is configured to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include the control logic configured to generate a first mode signal corresponding to the first mode, a second mode signal corresponding to the second mode, and a third mode signal corresponding to a third mode, the second switch is configured to electrically connect or disconnect the second node and the first DC-DC converter based on the second mode signal, and the first dc-dc converter is further configured to apply the first supply voltage to a third node via a  third switch based on the third mode signal, as taught by Gasparini, to improve energy efficiency. 
	Regarding Claim 12, Yeon teaches (Figures 5-12) a regulating circuit (200) comprising: a first direct current (DC)-DC current configured to provide a first supply voltage (with 500); a switching circuit (610) including a first switch (at 610), the first switch configured to connect or disconnect an output end of the first DC-DC converter to a first node; a first low drop output (LDO) regulator (at 600) configured to provide an output voltage (VL1 or VL2) to an output node by regulating  the firs supply voltage on the first node (N61); and a second LDO regulator (at 400) configured to maintain a level of the first supply voltage by supplying a current to the first node when the first DC-DC converter is connected to the first node (at the initializing period) and connected to the 
	Yeon does not teach a switching circuit including a second switch, and the second switch configured to connect or disconnect the output end of the first DC-DC converter to the output end of the first DC-DC converter to a second node based on a mode setting signal.
	Gasparini teaches (Figures 2-5) a switching circuit (S22) including a second switch, and the second switch (22b) configured to connect or disconnect the output end of the first DC-DC converter (at Fig. 2) to  the output end of the first DC-DC converter to a second node (at 22b) based on a mode setting signal (Fig. 4b). (For Example: Paragraph 48-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include a switching circuit including a second switch, and the second switch configured to connect or disconnect the output end of the first DC-DC converter to  the output end of the first DC-DC converter to a second node based on a mode setting signal; the first DC-DC converter is connected to the first supplies the first supply voltage to the second node., as taught by Gasparini, to improve energy efficiency. 

	Regarding Claim 16, Yeon teaches (Figures 5-12) is the method claim of claims 1 and 12, which are the apparatus claims, which teaches same/similar limitations and rejected as shown above.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2015/0130292 in view of Gasparini et al. US 2012/0274134 and further in view of Siao et al US 2018/0188756.
Regarding Claims 8 and 15, Yeon teaches a circuit. 
Yeon does not teach the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage to the second node via the second switch. 
	Gasparini teaches (Figures 2-5) the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage (See fig. 4b) to the second node via the second switch. (For Example: Paragraph 48-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include apply the first supply voltage via a second switch, the first DC-DC converter does not apply the first supply voltage to the first node via the first switch and supplies the first supply voltage to the second node via the second switch, as taught by Gasparini, to improve energy efficiency.
	Yeon does not teach further comprising: a current assist circuit connected to the first node and the output node, the current assist circuit configured to sense a current of the output node and provide an assist current to the first node. 
	Siao teaches (Figures 2-3) further comprising: a current assist circuit (204 and controller for 204) connected to the first node and the output node, the current assist 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include a current assist circuit connected to the first node and the output node, the current assist circuit configured to sense a current of the output node and provide an assist current to the first node, as taught by Siao, to provide the desired output signal to the load or cascade circuit. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2015/0130292 in view of Gasparini et al. US 2012/0274134 and further in view of Singh et al. US 2016/0334818.
Regarding Claim 10-11, Yeon teaches a circuit. 
	Yeon does not teach wherein the first LDO regulator and the second LDO regulator comprise different kinds of metal oxide semiconductor (MOS) transistors; and wherein the first LDO regulator comprises at least one n-channel MOS (NMOS) transistor, and the second LDO regulator comprises at least one p-channel MOS (PMOS) transistor. 
	Singh teaches (Figure 1) wherein the first LDO regulator and the second LDO regulator (104a-b) comprise different kinds of metal oxide semiconductor (MOS) transistors (126 and 136); and wherein the first LDO regulator comprises at least one n-channel MOS (NMOS) transistor (136), and the second LDO regulator comprises at least one p-channel MOS (PMOS) transistor (126). (For Example: Paragraph 17-19)
. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2015/0130292 in view of Gasparini et al. US 2012/0274134 and further in view of Oh US 2010/0219687.
Regarding Claims 17, Yeon teaches (Figures 5-12) switching (with 610) an output end of the first DC-DC converter (500) from the second node to the first node (N61). (For Example: Paragraph 118-123 and 144-147)
Yeon does not teach further comprising: switching the output end of a second DC-DC converter from a third node to the second node.
Oh teaches (Figure 3) switching (with 140) the output end of a second DC-DC converter (1102) from a third node to the second node (at the 140s). (For Example: Paragraph 39-48)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include a switching the output end of a second DC-DC converter from a third node to the second node, as taught by Oh, to improve power handling in the system. 
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. US 2015/0130292 in view of Gasparini et al. US 2012/0274134 and Oh US 2010/0219687 and further in view of Siao et al US 2018/0188756.
Regarding Claim 18, Yeon teaches a circuit. 
	Yeon does not teach comprising: applying an assist current generated by a current assist circuit to the first nod.
	Siao teaches (Figures 2-3) applying an assist current (from 204) generated by a current assist circuit (204) to the first node (at 112). (For Example: Paragraphs 20-23)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include applying an assist current generated by a current assist circuit to the first node, as taught by Siao, to provide the desired output signal to the load or cascade circuit. 
Regarding Claim 19, Yeon teaches a circuit. 
	Yeon does not teach in response to a disconnection between the output end of the first DC-DC converter and the first node and a connection between the output end of the first DC-DC converter and the second node.
	Gasparini teaches (Figures 2-5) in response to a disconnection between the output end of the first DC-DC converter and the first node (Fig. 4a) and a connection between the output end of the first DC-DC converter and the second node (Fig. 4b). (For Example: Paragraph 48-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include is in response to a disconnection between the output end of the first DC-DC converter and the first 
	Yeon does not teach sensing a current of the output node; and applying the assist current, a current level of which has been determined based on the sensed current of the output node, to the first node.
	Siao teaches (Figures 2-3) wherein the applying an assist current (from 204) comprises: sensing a current of an output node of the regulating circuit (see par. 23); and applying the assist current, a current level of which has been determined based on the sensed current of the output node, to the first node (at 112) . (For Example: Paragraphs 20-23)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Yeon to include wherein the applying an assist current comprises: sensing a current of an output node of the regulating circuit; and applying the assist current, a current level of which has been determined based on the sensed current of the output node, to the first node, as taught by Siao, to provide the desired output signal to the load or cascade circuit. 
Regarding Claim 20, Yeon teaches a circuit. 
	Yeon does not teach wherein the applying the assist current is performed after the switching the output end of the first DC-DC converter from the first node to the second node.
	Siao teaches (Figures 2-3) wherein the applying the assist current (with 204) is performed after the switching the output end of the first DC-DC converter (202) from the first node to the second node (with 104). (For Example: Paragraphs 16-23)
. 
Allowable Subject Matter
Claims 4-7, 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 4; prior art of record fails to disclose either by itself or in combination:  “… a second DC-DC converter configured to provide a second supply voltage to the second node in the first mode and provide the second supply voltage to the third node in the second mode.”
Claim 9; prior art of record fails to disclose either by itself or in combination:  “…the current assist circuit is a current mirror configured to sense the current of the output node and determine a current level of the assist current based on the sensed current.”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “… a second DC-DC converter configured to generate a second supply voltage, wherein the switching circuit includes a fourth switch and a fifth switch, the fourth switch ”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838